                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

 UNITED STATES OF AMERICA,                     )
                                               )
               Plaintiff,                      )
                                               )
 v.                                            )       No.:   3:16-CR-92-TAV-CCS
                                               )
 ASHDON J. SCHEXNAYDER,                        )
                                               )
               Defendant.                      )


                       MEMORANDUM OPINION AND ORDER

        This matter is before the Court on defendant’s pro se motion seeking a sentence

 reduction [Doc. 34]. Defendant does not state the statutory basis for the relief he seeks,

 but based on the content of the filing, the Court assumes that he seeks compassionate

 release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The United States has filed its response

 in opposition [Doc. 37] arguing defendant has not exhausted his administrative remedies.

 In light of defendant’s failure to meet the First Step Act’s mandatory exhaustion

 requirement, defendant’s motion will be DENIED without prejudice.

 I.     First Step Act

        A court generally lacks “the authority to change or modify [a sentence, once

 imposed,] unless such authority is expressly granted by statute.”          United States v.

 Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323,

 326 (6th Cir. 2010)). The First Step Act of 2018’s amendment of § 3582(c)(1)(A) revised

 one such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239

 (2018). Prior to the First Step Act, a district court could grant relief under § 3582(c)(1)(A)



Case 3:16-cr-00092-TAV-CCS Document 40 Filed 07/30/21 Page 1 of 4 PageID #: 336
 only on motion of the Director of the Bureau of Prisons. Now a court may modify a

 defendant’s sentence upon a motion by a defendant if the defendant has exhausted all

 administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

 defendant’s behalf or after the lapse of thirty (30) days from the receipt of such a request

 by the warden of the defendant’s facility, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).

        If the defendant surmounts this preliminary hurdle, the Court may grant a sentence

 reduction “after considering the factors set forth in section 3553(a) to the extent that they

 are applicable” if it finds:

        (i) extraordinary and compelling reasons warrant such a reduction; or
        (ii) the defendant is at least 70 years of age, has served at least 30 years in
        prison, pursuant to a sentence imposed under section 3559(c), for the offense
        or offenses for which the defendant is currently imprisoned, and a
        determination has been made by the Director of the Bureau of Prisons that
        the defendant is not a danger to the safety of any other person or the
        community, as provided under section 3142(g);

        and that such a reduction is consistent with applicable policy statements
        issued by the Sentencing Commission . . . .

 Id.

        If the exhaustion requirement is satisfied, courts must then follow the statute's three-

 step test:

        At step one, a court must “find[ ]” whether “extraordinary and compelling
        reasons warrant” a sentence reduction. At step two, a court must “find[ ]”
        whether “such a reduction is consistent with applicable policy statements
        issued by the Sentencing Commission.” The Commission’s policy statement
        on compassionate release resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is
        still “applicable,” courts must “follow the Commission’s instructions in
        [§ 1B1.13] to determine the prisoner's eligibility for a sentence modification
        and the extent of the reduction authorized.” At step three, “§ 3582(c)[(1)(A)]
        instructs a court to consider any applicable § 3553(a) factors and determine
                                               2


Case 3:16-cr-00092-TAV-CCS Document 40 Filed 07/30/21 Page 2 of 4 PageID #: 337
        whether, in its discretion, the reduction authorized by [steps one and two] is
        warranted in whole or in part under the particular circumstances of the case.”

 United States v. Jones, 980 F.3d 1098, 1107-08 (6th Cir. 2020) (internal citations omitted).

 “In cases where incarcerated persons [as opposed to the Bureau of Prisons] file motions for

 compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry

 and have full discretion to define ‘extraordinary and compelling’ without consulting the

 policy statement § 1B1.13.” Id. at 1111. In considering a compassionate release motion,

 “district courts may deny compassionate release motions when any of the three

 prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others”

 but must “address all three steps” if granting such a motion. United States v. Elias,

 984 F.3d 516, 519 (6th Cir. 2021).

 II.    Analysis

        In addressing a motion for compassionate release, the Court first examines whether

 defendant has satisfied § 3582(c)(1)(A)’s exhaustion requirement, which is a mandatory

 prerequisite to consideration of a compassionate release request on the merits. United

 States v. Alam, 960 F.3d 831, 833–34 (6th Cir. 2020). “When ‘properly invoked,’

 mandatory claim-processing rules ‘must be enforced.’” Id. at 834 (quoting Hamer v.

 Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 17 (2017)). The only exceptions to such

 a mandatory claim-processing rule are waiver and forfeiture. Id. (citing United States v.

 Cotton, 535 U.S. 625, 630 (2002)).

        In this instance, there is no indication that defendant exhausted his administrative

 remedies. The government contends that the Bureau of Prisons has no record of defendant
                                              3


Case 3:16-cr-00092-TAV-CCS Document 40 Filed 07/30/21 Page 3 of 4 PageID #: 338
 submitting an administrative request for compassionate release [Doc. 37-1].          The

 government also indicates that it does not waive the exhaustion requirement [Doc. 37]. In

 the absence of evidence of administrative exhaustion, or a waiver of that requirement by

 the government, defendant’s motion seeking compassionate relief must be DENIED

 without prejudice.

 III.   Conclusion

        For the reasons discussed more fully above, defendant’s motion [Doc. 34] is

 DENIED without prejudice.

        IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                            4


Case 3:16-cr-00092-TAV-CCS Document 40 Filed 07/30/21 Page 4 of 4 PageID #: 339
